CURlS DANIEL                01-15-00118-CR

                                HARRIS COUNTY DISTRICT CLERK



                                                                                    FILED IN
                                                                             1st COURT OF APPEALS
January 28,2015                                                                  HOUSTON, TEXAS
                                                                             2/6/2015 2:27:20 PM
DAVID L. GARZA                                                               CHRISTOPHER A. PRINE
ATTORNEY OF RECORD                                                                   Clerk
102 S. LOCKWOOD
HOUSTON, TEXAS 77011

Defendant's Name: SANTOS AQUILEO CRUZ-ESCALANTE

Cause No: 1311655

Court: 185TH DISTRICT COURT

Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 01115/2015
Sentence Imposed Date: 01115/2015
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: DAVID L. GARZA




CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

    CARRIE LOGAN (DELIVERED VIA E-MAIL)



This is your notice to infonn any and all substitute reporters in this cause.




                    120 I Franklin P.O. Box 4651 Houston, Texas 77210-4651
                                                                 Cause       No.I?>1{(, ))                                         poL
                                                       THE STATE OF TEXAS
                                               ,AIK1A/     ~Iw~·             ('11«.1.. ~   ~sc/~~

                        18      Gistrid Court I Cella.,. C, iudus' Coun at LaW                         ~':!111"",,== /~
                                                                                                                   .....


                                                         Harris County, Texas

                                                                                                              li'lt
                                                          NOTICE OF ApPEAL
                                                                                                                O~"I'/s 0. ~ IJ
                                                                                                                    t"iCt 'ill)iel
TO THE HONORABLE JUDGE OF SAID COURT;                                      11117e:   J4N I C/e"/r
On        W'£1:l. I'MI
     --,." ?
                       rr. of.(""
NOTICE OF App AL 0 is conviction.
                                      (date), the defendant in the above ~      ered
                                                                                              5lf1
                                                                                               ed /15se gives
                                                                                            IIllloJ'. r"
                                                                                      o"Dilly           "'-.
Tbe undersigned attorney (l':beck appropriate box):
    ¥      MOVES to withdraw.
     [J    ADVISES the court that he will CONTINUE to represent the de

      :::rNV~                  It:       ).O(r
                                                                         Atto ey (Signature)                 n
Defendant (printed name)
                                                                              /?~
                                                                         Attornel      ~rinted
                                                                                                 d name)
                                                                                                             ~!w'?A L-
                                                                                  U8"tSI rj"""O



                                                                         Te      bone Number
The defendant (cbeck all tbat apply);
   J-       REPRESENTS to the court that he is presently INDIGENT and ASKS the court to immediately APPOINT
           appellate counsel to represent him.
   C---ASKS the Court to ORDER that a free record be provided to him.
   YASKS the court to set BAIL.
       Accordingly, Appellant ASKS the Court to conduct a hearing, make findings, and enter an Order
Granting the requ sted relief.


                                                                         Defendant's Printed name

SWORN TO AND SUBSCRIBED BEFORE ME ON _ _ _ _ _---=JA:..:.:N~1_·.:...5....:2.=....:01=5_ _ _ __

By Deputy District Clerk of Harris County, Texas                ----+&P-tT,t~.--------------

http://hcdco-intranetlCriminal/Criminal CourtslSOPs and Fonns Library/Criminal FonnsINotice of Appeal (3pages-w Affinnation).docx Page 1 of3
                                                                  06/01/06
·   ..                                                                                          ORDER



               On    U';rt. /r, Jr/I~ Court conducted a hearing and                                              FINDS that defendant / appellant

               [] I~OT indigent at this time.

               ra;fs indigent for the purpose of
                             [] employing counsel
                             [] paying for a clerk's and court reporter's record.
                             ~ploying counselor paying for a clerk's and court reporter's record.
    The Court ORDERS that
         ~ounsel's motion to withdraw is @ANTE~IED.
         CI    Defendant / appellant's motion (to be found indigent) is DENIED.
         ~fendant's / appellant's motion is GRANTED and
                    Cl                                                         (attorney's name & bar card number)
                          js APPOINTED to represent defendant / appellant on appeal.
                    !9" Th;COURT REPORTER is ORDERED to prepare and file the reporter's record without charge to
                           defendant / appellant.
    BAIL IS:
         CI    SET at $ _ _ _ _ _ _ _ _ _ __

         CI    TO CONTINUE as presently set..
         ~IED and is SET~ NO BOND. (Felony Only)

    DATE SIGNED:         _.....::i!2~IJ1tI.----=-r--":/;...&..j{0'-1-..:....7-_0. . .;J_""-_
                                                                                      ;'



                                                                                                                                           --'
                                                                                                      HARRIS COUNTY, TEXAS




    http://hcdCO-inb'anetlCriminal/Criminal CounslSOPs and Forms Library/Criminal FormsINotice of Appeal (3pages-w Affirmation}.docx Page 2 of3
                                                                                               06/01/06
 ·e--.
 .
  -

        -
            .
                                                    Cause No. _(_-     3_'_1_'_
 THE STATE OF TEXAS                                                            IN THE      I~STRlCT COURT
 v.                                                                            ~OWJfl"     CRBIINM. eel1M' J"                I 6W   No.

SAM-J.l ~11 6.Q'\~dant                                                         HARRIS COUNTY, TEXAS


            TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT OF ApPEAL*
 I, judge of the trial court, certify this criminal case:

      ~         is not a plea-bargain case, and the defendant has the right of appeal. [or]                      ~,

      D         is a plea-bargain case, but matters were raised by written motion filed and ~Q t!0~trial, and         Ii
                not withdrawn or waived, and the defendant has the right of appeal. [or]     o!fahris Q ~. J)
      D         is a plea-bargain case, but the trial court has given permission to apPJiHl,. an_~~ his the
                right of appeal. [or]                                                &y B.              151015
      D         is a plea-bargain case, and the defendant has NO right of.appeal. [or          1t'I",_ COil

      D         the defendant has waived the right of appeal.                                      o. "Ii 1'e...:'I.
                                                                                                                    'R"tJf




 I have received a copy of this certification. I have also been informed of my rights concerning any appeal of
 this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
 Texas Rules of Appellate Procedure. I have been .onished that my attorney must mail a copy of the court of
 appeals's judgment and opinion to my last known-address and that I have only 30 days in which to file a pro se
 petition for discretionary review in the Court of Criminal Appeals. TEx. R. APP. P. 68.2 I acknowledge that, if I
 wish to appeal this case and if 1 am entitled to do so, it is my duty to inform my appellate attorney, by written
 communication, of any change in the address at which I am currently living or any change in my current prison
 unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
 chan~ .      y address, I may lose the opportunity to file a pro se petition fj    iscretionary review.

~
~
                                                               .           ~.~~---
                                                                           Defend t'         ounsel
                                                                                                 R"     relo N Gonzalez, Attorney
 Mailing Address:                                                          State Bar of Texas"'~ltFree!'.JlYI.!8l!.· 215
                                                                                                           Houston, 'fA TTv           T

 Telephone number:                                                         Mailing Address:                   (~~::l41.tgl12
                                                                                                           F,SN: 0"8131550
 Fax number (if any):                                                      Telephone number:

                                                                           Fax number (if any):
 * "A defendant in a criminal case has:the right of appeal under these rules. The trial court shall enter a certification of the defendant's
 right to appeal in every case in which it enters a judgment of guilt or other appealable order. In a plea bargain case-that is, a case in
 which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
 prosecutor and agreed to by the defendant - a defendant may appeal only: (A) those matters that were raised by a written motion filed
 and Med on before trial, or (B) after getting the trial court's permission to appeal." TEXAS RULES OF APPELLATE PROCEDURE
 25.2(a)(2).                                                                       '"iECORDER"S-MEMOiiANDU~
                                                                   CLERK           ' This instrument is of poor quality,
                                                                                     -     at the tima of i~ing,
                                                                                                           ____ J I           9/1/2011
Cou~
                                                          J!t
                                                  Cause No.
 IKJ                                              Joll/iS'J-
                                                  •
                    The State of Texas
                            Vs
Of.lA.JTOS C-R.u Z - ~5C~J.ALtrc
                         1-/5 -15"
Date Notice
Of Appeal:          lll'Sl, ~
Presentation:                           Vol._ _ Pg.,_ _

.Judgment:                              Vol.,_ _ Pg.,_ _

Judge Presiding ~ I t~~ ~, L.K.I                         rustN
Court Reporter IA~_1-064.tJ
Court Reporter_ _ _~·~_ _ _ _ __
Court Reporter_ _ _ _ _ _ _ _ __

AttornertA-V/ J) L. GAI,Z-A
          Appointed                      Hired._ _ __

OtTense     AQa. B tic A56iC1u. L7 l C£-6 LD
Jury Trial:                       YeS~No._ __
Punishment
Assessed c:l.D I ~ (5             Th ~
Companion Cases  I I s'" ~ L1
OfKDown)________________-,~_
                                  I?
Amount of
Appeal     Bond._....,Ji~----------------
Appellant
Confined:                         yes,____ No,_ __
                                  '/
Date Submitted
To Appeal Section._.....::I_+/~IIIoK.O_+).:....t5"~   _______
Deputy Clerk             c±tf      £JUs.


Notice of Appeal Card Rev. 9!84